EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jacob Woolbright on 04 June 2021.
The application has been amended as follows: 
In the claims (as filed 07 October 2019): 

In Claim 1 / ll. 12-13: “actuating the powered surgical driver to oscillate the shaft to oscillate the blade to form a first arcuate cut into the bone” now reads “actuating the powered surgical driver with the blade in the first radial orientation to oscillate the shaft to oscillate the blade to form a first arcuate cut into the bone”

In Claim 1 / ll. 17-18: “actuating the powered surgical driver in the second rotational orientation to oscillate the shaft to oscillate the blade to form a second arcuate cut into the bone” now reads “actuating the powered surgical driver with the blade in the second radial orientation to oscillate the shaft to oscillate the blade to form a second arcuate cut into the bone” 

In Claim 4 / ll. 2: “in response to actuation” now reads “in response to the actuation” 



Claim 6 now reads as follows: 6.    	The method of claim 5, wherein the rotation of the blade about the longitudinal axis without disconnecting the shaft from the powered surgical driver comprises revolving the eccentric shaft around the longitudinal axis. 

In Claim 7 / ll. 12-13: “actuating the powered surgical driver to oscillate the shaft to oscillate the blade to form a first arcuate cut into the bone” now reads “actuating the powered surgical driver with the blade in the first radial orientation to oscillate the shaft to oscillate the blade to form a first arcuate cut into the bone”

In Claim 7 / ll. 17-18: “actuating the powered surgical driver in the second rotational orientation to oscillate the shaft to oscillate the blade to form a second arcuate cut into the bone” now reads “actuating the powered surgical driver with the blade in the second radial orientation to oscillate the shaft to oscillate the blade to form a second arcuate cut into the bone” 

In Claim 10 / ll. 2: “in response to actuation” now reads “in response to the actuation” 

In Claim 11 / ll. 4-5: “in response to rotation of the drive shaft to oscillate the shaft to oscillate the blade to form cuts into the bone” now reads “in response to the rotation of the drive shaft to oscillate the shaft to oscillate the blade to form the cuts into the bone”

Claim 12 now reads as follows: 
12. 	The method of claim 11, wherein the rotation of the blade about the longitudinal axis while the shaft is connected to the powered surgical driver comprises revolving the eccentric shaft around the longitudinal axis. 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the searched, pertinent prior art clearly shows by itself, or in combination with each other, a method of indexing an acetabular cup remover comprising indexing a blade of the remover by rotating the blade about a longitudinal axis of a shaft of the remover from a first to a second radial orientation relative to the longitudinal axis and relative to a powered surgical driver to which the remover is coupled, such indexing occurring while the shaft is connected to the powered surgical driver and without disconnecting the shaft from the powered surgical driver, and actuating the powered surgical driver with the blade in each radial orientation to oscillate the blade to form separate cuts in bone, in the context of the steps as claimed in newly examiner’s-amended claims 1 and 7. Uncovered pertinent art is below.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Nos. US 7,763,031 to Tulkis and 3,943,916 to Vadas disclose tools with blades .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY L KAMIKAWA whose telephone number is (571)270-7276.  The examiner can normally be reached on M-F 10:00-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong, can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRACY L KAMIKAWA/Examiner, Art Unit 3775                                                                                                                                                                                                        
/KEVIN T TRUONG/Supervisory Patent Examiner, Art Unit 3775